Name: Commission Regulation (EEC) No 3227/87 of 28 October 1987 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 87 Official Journal of the European Communities No L 307/31 COMMISSION REGULATION (EEC) No 3227/87 of 28 October 1987 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin and lactalbumin products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (*) introduces, with effect from 1 January 1988 , a new combined nomenclature, which meets the requirements of both the Common Customs Tariff and the Community's statistics on foreign trade and which replaces the existing nomenclature ; whereas the combined-nomenclature codes should therefore be specified, together with the relevant sluice ­ gate prices and import duties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 1 . The import duties provided for in Article 2 of Regu ­ lation (EEC) No 2783/75 in respect of the products speci ­ fied in Article 1 of that Regulation, and the sluice-gate prices provided for in Article 5 thereof in respect of the like products, shall , for the period 1 November 1987 to 31 January 1988 , be as fixed by Regulation (EEC) No 2236/87. 2 . Application on the duties shown in the Annex shall be suspended in respect of imports from Portugal of the products specified in paragraph 1 . 3 . With effect from 1 January 1988 the sluice-gate prices and the import duties fixed in accordance with the preceding paragraphs of this Article shall apply as shown in the table set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 November 1987. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties of the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 2236/87 of 27 July 1987 fixing sluice-gate prices and import duties for ovalbumin and lactalbumin (2) ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were, by Regulation (EEC) No 2236/87, fixed for the period 1 August to 31 October 1987 they must be fixed anew for the period 1 November 1987 to 31 January 1988 ; whereas such prices and duties should be calculated by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas these have been fixed by Commission Regula ­ tion (EEC) No 3216/87 of 28 October 1987 fixing the sluice-gate prices and levies for eggs (3) ; Whereas the sluice-gate price and levy applicable to eggs in shell have been maintained unchanged by the afore ­ mentioned Regulation ; whereas it is therefore necessary likewise to maintain unchanged the sluice-gate prices and import duties for ovalbumin and lactalbumin fixed by Regulation (EEC) No 2236/87 ; Whereas Commission Regulation (EEC) No 632/86 of 28 February 1986 on the application of import duties on ovalbumin and lactalbumin products from Portugal (4) suspended the application of import levies on ovalbumin This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 104. (2) OJ No L 206, 28 . 7. 1987, p. 28 . (3) See page 10 of this Official Journal . (4) OJ No L 60, 1 . 3 . 1986, p. 12 . 0 OJ No L 256, 7 . 9 . 1987, p. 1 . No L 307/32 Official Journal of the European Communities 29 . 10 . 87 ANNEX to the Commission Regulation of 28 October 1987 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin CN code (') Sluice-gate price Import duty 1 2 3 I ECU/ 100 kg ECU/100 kg 3502 10 91 3502 10 99 3502 90 51 3502 90 59 376,62 50,46 376,62 50,46 176,69 23,94 176,69 23,94 (') See Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9 . 1987, p. 1 ).